Order reversed except as to the provisions striking out the 2d, 3d and 4th defenses in the answer and motion granted requiring plaintiff to comply with the provisions of subdivision 2 of section 1019 of the Civil Practice Act, by bringing in as a party defendant the administrator of the estate of Adele E. MacDonell. Order otherwise affirmed, without costs. We do not pass upon the necessity or advisability of the appointment of a different administrator of the estate of Adele E. MacDonell. All concur.